Name: 79/432/EEC: Commission Decision of 17 April 1979 approving a programme concerning pig slaughterhouses, plants processing pigmeat and other connected undertakings in Denmark pursuant to Regulation (EEC) No 355/77 (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-04-28

 Avis juridique important|31979D043279/432/EEC: Commission Decision of 17 April 1979 approving a programme concerning pig slaughterhouses, plants processing pigmeat and other connected undertakings in Denmark pursuant to Regulation (EEC) No 355/77 (Only the Danish text is authentic) Official Journal L 106 , 28/04/1979 P. 0046 - 0046****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 17 APRIL 1979 APPROVING A PROGRAMME CONCERNING PIG SLAUGHTERHOUSES , PLANTS PROCESSING PIGMEAT AND OTHER CONNECTED UNDERTAKINGS IN DENMARK PURSUANT TO REGULATION ( EEC ) NO 355/77 ( ONLY THE DANISH TEXT IS AUTHENTIC ) ( 79/432/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 27 JULY 1978 THE DANISH GOVERNMENT , ACTING PURSUANT TO ARTICLE 4 OF REGULATION ( EEC ) NO 355/77 , FORWARDED A PROGRAMME CONCERNING PIG SLAUGHTERHOUSES , PLANTS PROCESSING PIGMEAT AND OTHER CONNECTED UNDERTAKINGS ; WHEREAS THE ABOVEMENTIONED PROGRAMME CONCERNS ENCOURAGEMENT OF THE ADAPTATION AND RATIONALIZATION OF PIG SLAUGHTERHOUSES AND THE ENCOURAGEMENT OF THE ADAPTATION , RATIONALIZATION AND EXPANSION OF PLANTS PROCESSING PIGMEAT AND OTHER CONNECTED UNDERTAKINGS IN DENMARK ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS IN SUFFICIENT DETAIL ALL THE INFORMATION REQUIRED BY ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LISTED IN ARTICLE 1 OF THAT REGULATION MAY BE ACHIEVED FOR THE PIGMEAT SECTOR IN DENMARK ; WHEREAS THE ESTIMATED TIME REQUIRED FOR THE EXECUTION OF THE PROGRAMME DOES NOT EXCEED THE TIME LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THAT REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME CONCERNING PIG SLAUGHTERHOUSES , PLANTS PROCESSING PIGMEAT AND OTHER CONNECTED UNDERTAKINGS IN DENMARK , FORWARDED BY THE DANISH GOVERNMENT ON 27 JULY 1978 , IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF DENMARK . DONE AT BRUSSELS , 17 APRIL 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT